DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kotake et al. (Kotake – US 2019/0239795 A1) in view of Woo et al. (Woo – US 2020/0082590 A1).

As to claim 1, Kotake discloses a method for deriving and storing emotional conditions of humans includes: 
writing timeseries biosignal data (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20: when the scale data and the measurement data accumulate for a predetermined period (e.g., one day or one week), the emotion estimation apparatus 1 generates learning data as controlled by the feature quantity extraction unit 13 and the learning data generation unit 14), output by a set of biosensors (Kotake: [0124]-[0125], [0127]-[0130], [0137], [0146]-[0147], and FIG. 1 the emotion input device 2 and the measurement device 3: To measure the vital signs and the motion information, the measurement device 3 includes various vital sign sensors and motion sensors. Examples of the vital sign sensors and the motion sensors include any combination (any combination in the present text includes one single element of a list of elements or two or more elements of the list) of sensors for measuring heart electrical activity H, skin potential activity G, motion BM, and an activity amount Ex. Also, any combination of blood pressure, heart rate, pulse, respiration rate, depth of respiration, body temperature, and eye-blink rate, which are measured by the known sensors, may be used as the activity information) in a local device coupled to a user (Kotake: [0124]-[0125], [0127]-[0130], [0137], [0146]-[0147], and FIG. 1 the emotion input device 2 and the measurement device 3), to a rolling buffer spanning a look-back duration (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20: the feature quantity extraction unit 13 reads a plurality of sets of scale data within the first window from the scale data storage 21. In step S134, the feature quantity extraction unit 13 calculates the variations among the feature quantities for arousal and for valence. For example, when scale data K1 and scale data K2 are input within the unit duration of one window as shown in FIG. 10, the variations are calculated as the change from the third to the fourth quadrant, and as the increment of 20 (+20) for arousal and the increment of 50 (+50) for valence. Even for a change to a diagonally opposite quadrant, for example, for a change from the third to the second quadrant, the variations among the resultant feature quantities may be calculated for arousal and for valence).

Kotake does not explicitly disclose the method steps of 
in response to a trigger event at a first time, retrieving a set of biosignal data, spanning a first period of time preceding the first time, from the rolling buffer; 
transforming the set of biosignal data into a timeseries of emotions exhibited by the user during the first period of time; 
generating a visualization of the timeseries of emotions; and 
rendering the visualization of the timeseries of emotions on a display.

However, it has been known in the art of monitoring emotion conditions of a user to implement the method steps of 
in response to a trigger event at a first time, retrieving a set of biosignal data, spanning a first period of time preceding the first time, from the rolling buffer; 
transforming the set of biosignal data into a timeseries of emotions exhibited by the user during the first period of time; 
generating a visualization of the timeseries of emotions; and 
rendering the visualization of the timeseries of emotions on a display, as suggested by Woo, which discloses the method steps of 
in response to a trigger event at a first time, retrieving a set of biosignal data (Woo: [0065]-[0066], [0121], [0125]-[0129], [0135], [0152]-[0153], FIG. 2, and FIG. 9: the detector 110 includes at least one sensor to detect a biological signal of the user. The detector 110 may use the at least one sensor to detect and measure a biological signal of the user and send the result of measurement to the controller 160), spanning a first period of time preceding the first time (Woo: [0127]-[0129], [0133], FIG. 2-4: behavior information of the user corresponding to angry, excited, and irritated emotion factors may include at least one of hit information generated when the user hits an object with his/her hand or foot and shake (or vibration) information generated when the user shakes an object with his/her hand), from the rolling buffer (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], and FIG. 2-4: Referring to FIG. 4, in accordance with an embodiment, the controller 160 may obtain emotion information indicating an emotional state of the user based on a behavior of the user detected by the detector 110. Specifically, the controller 160 may obtain emotion information indicating an emotional state of the user based on a behavior of the user detected by the detector 110 and information about correlations between behaviors of the user and emotion factors stored in the storage 140); 
transforming the set of biosignal data into a timeseries of emotions exhibited by the user during the first period of time (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model); 
generating a visualization of the timeseries of emotions (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6); and 
rendering the visualization of the timeseries of emotions on a display (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140).

Therefore, in view of teachings by Kotake and Woo, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the emotion estimation apparatus of Kotake to include the method steps of 
in response to a trigger event at a first time, retrieving a set of biosignal data, spanning a first period of time preceding the first time, from the rolling buffer; 
transforming the set of biosignal data into a timeseries of emotions exhibited by the user during the first period of time; 
generating a visualization of the timeseries of emotions; and 
rendering the visualization of the timeseries of emotions on a display, as suggested by Woo. The motivation for this is to present timeline emotion conditions of a user.

As to claim 2, Kotake and Woo disclose the limitations of claim 1 further comprising the method of Claim 1: 
further comprising interpreting a change in emotional state of the user proximal the first time based on timeseries biosignal data output by the set of biosensors in the local device (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140); 
wherein retrieving the set of biosignal data from the rolling buffer in response to detecting the trigger event comprises, in response to detecting the change in emotional state of the user (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model):
retrieving the set of biosignal data, representing the change in emotional state, from the rolling buffer (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20: the feature quantity extraction unit 13 reads a plurality of sets of scale data within the first window from the scale data storage 21. In step S134, the feature quantity extraction unit 13 calculates the variations among the feature quantities for arousal and for valence. For example, when scale data K1 and scale data K2 are input within the unit duration of one window as shown in FIG. 10, the variations are calculated as the change from the third to the fourth quadrant, and as the increment of 20 (+20) for arousal and the increment of 50 (+50) for valence. Even for a change to a diagonally opposite quadrant, for example, for a change from the third to the second quadrant, the variations among the resultant feature quantities may be calculated for arousal and for valence and Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model);
writing the set of biosignal data, spanning the first period of time preceding the first time, to a raw data file (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20 and Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6); and
further comprising:
in response to detecting the change in emotional state of the user, writing a second set of biosignal data, output by the set of biosensors in the local device over a second period of time succeeding the first time, to the raw data file (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20 and Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6); and
transforming the second set of biosignal data in the raw data file into a second timeseries of emotions exhibited by the user during the second period of time (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model);
wherein generating the visualization comprises generating the visualization of the timeseries of emotions and the second timeseries of emotions (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140); and
wherein rendering the visualization of the timeseries of emotions on the display comprises rendering the visualization of the timeseries of emotions on the display in communication with the local device (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140).

As to claim 7, Kotake and Woo disclose the limitations of claim 1 further comprising the method of Claim 1, wherein generating the visualization of the timeseries of emotions and rendering the visualization of the timeseries of emotions on the display comprises, at a computing device coupled to the display (Woo: FIG. 1-2 the display 150):
rendering an emotion graph depicting a set of emotion axes (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6 the emotion axis 1-2: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140);
at a first playback time, rendering an avatar at a first position on the emotion graph, the first position corresponding to a first type and a first magnitude of a first emotion in the timeseries of emotions exhibited by the user during the first period of time (Kotake: [0144]-[0147], [0152], [0157], [0161]-[0166], [0171]-[0174], and FIG. 2: The emotion input device 2 transforms the position coordinates detected as the emotion information to the arousal and valence values and the information about the corresponding quadrant of the two-dimensional arousal-valence coordinate system. The resultant data, to which the time stamp data indicating the input date and time is added, is transmitted as emotion input data (hereinafter referred to as scale data) to the emotion estimation apparatus 1 through the communication network 4 using a wireless interface);
at a second playback time succeeding the first playback time, transitioning the avatar to a second position on the emotion graph, the second position corresponding to a second type and a second magnitude of a second emotion in the timeseries of emotions exhibited by the user during the first period of time (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model); and
at a third time playback time succeeding the second playback time, transitioning the avatar to a third position on the emotion graph, the third position corresponding to the second type and a third magnitude of the second emotion in the timeseries of emotions exhibited by the user during the first period of time (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20: the feature quantity extraction unit 13 reads a plurality of sets of scale data within the first window from the scale data storage 21. In step S134, the feature quantity extraction unit 13 calculates the variations among the feature quantities for arousal and for valence. For example, when scale data K1 and scale data K2 are input within the unit duration of one window as shown in FIG. 10, the variations are calculated as the change from the third to the fourth quadrant, and as the increment of 20 (+20) for arousal and the increment of 50 (+50) for valence. Even for a change to a diagonally opposite quadrant, for example, for a change from the third to the second quadrant, the variations among the resultant feature quantities may be calculated for arousal and for valence and Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model).

As to claim 9, Kotake and Woo disclose the limitations of claim 1 further comprising the method of Claim 1: 
further comprising:
in response to detecting the trigger event (Kotake: [0124]-[0125], [0127]-[0130], [0137], [0146]-[0147], and FIG. 1 the emotion input device 2 and the measurement device 3 and Woo: [0065]-[0066], [0121], [0125]-[0129], [0135], [0152]-[0153], FIG. 2, and FIG. 9: the detector 110 includes at least one sensor to detect a biological signal of the user. The detector 110 may use the at least one sensor to detect and measure a biological signal of the user and send the result of measurement to the controller 160), writing the set of biosignal data, spanning the first period of time preceding the first time, to a raw data file (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20: The feature quantity extraction unit 13 reads, from the scale data storage 21 and the measurement data storage 22, the scale data and the measurement data within each of the windows that are arranged at time points chronologically shifted from one another and Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model); and
storing the raw data file in a database (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20: The feature quantity extraction unit 13 reads, from the scale data storage 21 and the measurement data storage 22, the scale data and the measurement data within each of the windows that are arranged at time points chronologically shifted from one another and Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6 the storage 140: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model);
wherein transforming the set of biosignal data into the timeseries of emotions comprises transforming the set of biosignal data into the timeseries of emotions based on a first model for interpreting emotions from raw biosignal data available at the first time (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model); and
further comprising, at a second time succeeding the first time:
retrieving the raw data file from the database (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], and FIG. 2-4: Referring to FIG. 4, in accordance with an embodiment, the controller 160 may obtain emotion information indicating an emotional state of the user based on a behavior of the user detected by the detector 110. Specifically, the controller 160 may obtain emotion information indicating an emotional state of the user based on a behavior of the user detected by the detector 110 and information about correlations between behaviors of the user and emotion factors stored in the storage 140);
transforming the set of biosignal data, stored in the raw data file, into a revised timeseries of emotions based on a second model for interpreting emotions from raw biosignal data available at the second time (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model);
generating a second visualization of the revised timeseries of emotions (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6); and
rendering the second visualization of the revised timeseries of emotions (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140).

As to claim 16, Kotake and Woo discloses all the method for deriving and storing emotional conditions of humans limitations as claimed that mirrors the method for deriving and storing emotional conditions of humans limitations in claims 1-2; thus, claim 16 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1-2, and the details are as followings:
a method for deriving and storing emotional conditions of humans includes:
at a local device coupled to a user (Kotake: [0124]-[0125], [0127]-[0130], [0137], [0146]-[0147], and FIG. 1 the emotion input device 2 and the measurement device 3):
writing timeseries biosignal data (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20: when the scale data and the measurement data accumulate for a predetermined period (e.g., one day or one week), the emotion estimation apparatus 1 generates learning data as controlled by the feature quantity extraction unit 13 and the learning data generation unit 14), output by a set of biosensors (Kotake: [0124]-[0125], [0127]-[0130], [0137], [0146]-[0147], and FIG. 1 the emotion input device 2 and the measurement device 3: To measure the vital signs and the motion information, the measurement device 3 includes various vital sign sensors and motion sensors. Examples of the vital sign sensors and the motion sensors include any combination (any combination in the present text includes one single element of a list of elements or two or more elements of the list) of sensors for measuring heart electrical activity H, skin potential activity G, motion BM, and an activity amount Ex. Also, any combination of blood pressure, heart rate, pulse, respiration rate, depth of respiration, body temperature, and eye-blink rate, which are measured by the known sensors, may be used as the activity information) in a local device coupled to a user (Kotake: [0124]-[0125], [0127]-[0130], [0137], [0146]-[0147], and FIG. 1 the emotion input device 2 and the measurement device 3), to a rolling buffer spanning a look-back duration (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20: the feature quantity extraction unit 13 reads a plurality of sets of scale data within the first window from the scale data storage 21. In step S134, the feature quantity extraction unit 13 calculates the variations among the feature quantities for arousal and for valence. For example, when scale data K1 and scale data K2 are input within the unit duration of one window as shown in FIG. 10, the variations are calculated as the change from the third to the fourth quadrant, and as the increment of 20 (+20) for arousal and the increment of 50 (+50) for valence. Even for a change to a diagonally opposite quadrant, for example, for a change from the third to the second quadrant, the variations among the resultant feature quantities may be calculated for arousal and for valence); 
in response to a trigger event at a first time (Woo: [0065]-[0066], [0121], [0125]-[0129], [0135], [0152]-[0153], FIG. 2, and FIG. 9: the detector 110 includes at least one sensor to detect a biological signal of the user. The detector 110 may use the at least one sensor to detect and measure a biological signal of the user and send the result of measurement to the controller 160):
writing timeseries biosignal data, contained in the rolling buffer and spanning a first period of time preceding the first time (Woo: [0127]-[0129], [0133], FIG. 2-4: behavior information of the user corresponding to angry, excited, and irritated emotion factors may include at least one of hit information generated when the user hits an object with his/her hand or foot and shake (or vibration) information generated when the user shakes an object with his/her hand), to a raw data file (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20 and Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6); and
writing timeseries biosignal data, spanning a second period of time succeeding the first time, to the raw data file (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20 and Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6);
transforming timeseries biosignal data in the raw data file into a timeseries of emotions exhibited by the user (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model); 
generating a visualization of the timeseries of emotions (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140); and
rendering the visualization of the timeseries of emotions on a display (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140).

As to claim 18, Kotake and Woo disclose the limitations of claim 16 further comprising the method of Claim 16, wherein generating the visualization of the timeseries of emotions and rendering the visualization of the timeseries of emotions on the display comprises, at a computing device coupled to the display (Woo: FIG. 1-2 the display 150):
rendering an emotion graph depicting a set of emotion axes (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6 the emotion axis 1-2: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140);
at a first playback time, rendering an avatar at a first position on the emotion graph, the first position corresponding to a first type and a first magnitude of a first emotion in the timeseries of emotions exhibited by the user during the first period of time (Kotake: [0144]-[0147], [0152], [0157], [0161]-[0166], [0171]-[0174], and FIG. 2: The emotion input device 2 transforms the position coordinates detected as the emotion information to the arousal and valence values and the information about the corresponding quadrant of the two-dimensional arousal-valence coordinate system. The resultant data, to which the time stamp data indicating the input date and time is added, is transmitted as emotion input data (hereinafter referred to as scale data) to the emotion estimation apparatus 1 through the communication network 4 using a wireless interface);
at a second playback time succeeding the first playback time, transitioning the avatar to a second position on the emotion graph, the second position corresponding to a second type and a second magnitude of a second emotion in the timeseries of emotions exhibited by the user during the first period of time (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model); and
at a third playback time succeeding the second playback time, transitioning the avatar to a third position on the emotion graph, the third position corresponding to the second type and a third magnitude of the second emotion in the timeseries of emotions exhibited by the user during the first period of time (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20: the feature quantity extraction unit 13 reads a plurality of sets of scale data within the first window from the scale data storage 21. In step S134, the feature quantity extraction unit 13 calculates the variations among the feature quantities for arousal and for valence. For example, when scale data K1 and scale data K2 are input within the unit duration of one window as shown in FIG. 10, the variations are calculated as the change from the third to the fourth quadrant, and as the increment of 20 (+20) for arousal and the increment of 50 (+50) for valence. Even for a change to a diagonally opposite quadrant, for example, for a change from the third to the second quadrant, the variations among the resultant feature quantities may be calculated for arousal and for valence and Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model).

Claims 3-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kotake et al. (Kotake – US 2019/0239795 A1) in view of Woo et al. (Woo – US 2020/0082590 A1) and further in view of Chung et al. (Chung – US 2012/0143693 A1).

As to claim 3, Kotake and Woo disclose the limitations of claim 2 further comprising the method of Claim 2, further comprising:
prompting the user to indicate an external stimulus that initiated the change in emotional state of the user (Kotake: [0107], [0111], [0138], [0187], [0213], [0216], and FIG. 1: What matters to the present discussion is that there are input to the person (e.g. one or more stimuli), and output from the person as a result of a combination of a cognitive state and an emotional state, regardless of how these states/parts interact with each other).
While the combination of Kotake and Woo disclose a method of visually updating an emotional state of a user based on the emotional state of the user in a storage (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20 and Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6), the combination of Kotake and Woo does not explicitly disclose the method steps of  
labeling the raw data file with the external stimulus identified by the user;
storing the raw data file in a database;
at a second time, receiving a search term from the user; and
in response to the search term matching the external stimulus:
retrieving the raw data file; 
regenerating the visualization of the timeseries of emotions and the second timeseries of emotions; and
rendering the visualization for the user.

However, it has been known in the art of monitoring conditions of a user to implement the method steps of labeling the raw data file with the external stimulus identified by the user;
storing the raw data file in a database;
at a second time, receiving a search term from the user; and
in response to the search term matching the external stimulus:
retrieving the raw data file; 
regenerating the visualization of the timeseries of emotions and the second timeseries of emotions; and
rendering the visualization for the user,  as suggested by Chung, which discloses labeling the raw data file with the external stimulus identified by the user (Chung: Abstract, [0027]-[0028], [0030]-[0031], [0037], [0046], and FIG. 2: The emotional state database 150 stores a user identifier field, a timestamp field 151, the assigned emotion field 152, and a confidence level field 153. The advertisement engine 120 may store the assigned emotions for the users in the emotional state database. The user identifier may be anonymous cookies or an alias created by the user. The timestamp field 151 represents a time that a user is assigned an emotional state stored in the emotional state database 150. Previous timestamp entries in the emotional state database 150 should not be deleted upon assigning additional emotions to a user because sequences of emotions may be used by the advertisement engine 120 to identify a degree or intensity of the assigned emotional state. Further, the confidence level field 153 stored in the emotional state database 150 stores the statistical confidence that the assigned emotion represents an actual user emotion. In one embodiment, the statistical confidence is based on a controlled sample group of users that provide feedback on the emotional states assigned to them by the advertisement engine 120);
storing the raw data file in a database (Chung: Abstract, [0027]-[0028], [0030]-[0031], [0037], [0046], and FIG. 1-2 the emotional state database 150: The advertisers may select emotional states such as happy, sad, fearful, anxious, tired, excited, etc. Alternatively, the advertiser may select from a hierarchical cluster of emotional states with root emotional states "positive," "neutral," or "negative." Within each root, emotional state may be related by additional hierarchical relationships. For instance, the "positive" emotional state may have child emotional states: surprise, happy, and amusement. The "happy" emotional state may include child states of pleased, glad, etc.);
at a second time, receiving a search term from the user (Chung: Abstract, [0027]-[0028], [0030]-[0031], [0037], [0046], [0053]-[0057], and FIG. 2-3); and
in response to the search term matching the external stimulus (Chung: Abstract, [0027]-[0028], [0030]-[0031], [0037], [0046], [0053]-[0057], and FIG. 2-3: The advertisement engine is configured to receive the targeting information, wherein the targeting information includes the desired emotional states of users that advertisers intend to target. In some embodiments, the advertisement engine processes a request for an advertisement, wherein the request includes an identifier for a user. The advertisement engine checks the emotional state database having user identifiers and assigned emotional states to determine the assigned emotional state of the user associated with the identifier included in the request):
retrieving the raw data file (Chung: Abstract, [0027]-[0028], [0030]-[0031], [0037], [0046], [0053]-[0057], and FIG. 2-3: if the user identifier is in the emotional state database, the advertisement engine retrieves the assigned emotional state of the user and selects from the advertisement database advertisements based on the desired emotional state and the other targeting criteria. The other targeting criteria may be related to the user or content. The other targeting criteria may include zip code, keywords, age, location, or language); 
regenerating the visualization of the timeseries of emotions and the second timeseries of emotions (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6); and
rendering the visualization for the user (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140).

Therefore, in view of teachings by Kotake, Woo, and Chung, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the emotion estimation apparatus of Kotake and Woo to include the method steps of labeling the raw data file with the external stimulus identified by the user;
storing the raw data file in a database;
at a second time, receiving a search term from the user; and
in response to the search term matching the external stimulus:
retrieving the raw data file; 
regenerating the visualization of the timeseries of emotions and the second timeseries of emotions; and
rendering the visualization for the user, as suggested by Chung. The motivation for this is to determine an appropriate action based on emotional conditions of a user.

As to claim 4, Kotake, Woo, and Chung disclose the limitations of claim 1 further comprising the method of Claim 1:
further comprising interpreting a change in emotional state of the user, from a first emotion type to an emotion type of interest preselected by the user (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6), proximal the first time based on timeseries biosignal data output by the set of biosensors in the local device (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model); 
wherein retrieving the set of biosignal data from the rolling buffer in response to detecting the trigger event comprises (Woo: [0065]-[0066], [0121], [0125]-[0129], [0135], [0152]-[0153], FIG. 2, and FIG. 9: the detector 110 includes at least one sensor to detect a biological signal of the user. The detector 110 may use the at least one sensor to detect and measure a biological signal of the user and send the result of measurement to the controller 160), in response to detecting the change in emotional state of the user to the emotion type of interest (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140): 
retrieving the set of biosignal data, representing the change in emotional state, from the rolling buffer (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20: the feature quantity extraction unit 13 reads a plurality of sets of scale data within the first window from the scale data storage 21. In step S134, the feature quantity extraction unit 13 calculates the variations among the feature quantities for arousal and for valence. For example, when scale data K1 and scale data K2 are input within the unit duration of one window as shown in FIG. 10, the variations are calculated as the change from the third to the fourth quadrant, and as the increment of 20 (+20) for arousal and the increment of 50 (+50) for valence. Even for a change to a diagonally opposite quadrant, for example, for a change from the third to the second quadrant, the variations among the resultant feature quantities may be calculated for arousal and for valence and Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], and FIG. 2-4: Referring to FIG. 4, in accordance with an embodiment, the controller 160 may obtain emotion information indicating an emotional state of the user based on a behavior of the user detected by the detector 110. Specifically, the controller 160 may obtain emotion information indicating an emotional state of the user based on a behavior of the user detected by the detector 110 and information about correlations between behaviors of the user and emotion factors stored in the storage 140); 
writing the set of biosignal data, spanning the first period of time preceding the first time, to a raw data file (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model); and 
further comprising: 
prompting the user to indicate an external stimulus that initiated the change in emotional state of the user (Kotake: [0107], [0111], [0138], [0187], [0213], [0216], and FIG. 1: What matters to the present discussion is that there are input to the person (e.g. one or more stimuli), and output from the person as a result of a combination of a cognitive state and an emotional state, regardless of how these states/parts interact with each other); 
labeling the raw data file with the external stimulus identified by the user (Chung: Abstract, [0027]-[0028], [0030]-[0031], [0037], [0046], and FIG. 2: The emotional state database 150 stores a user identifier field, a timestamp field 151, the assigned emotion field 152, and a confidence level field 153. The advertisement engine 120 may store the assigned emotions for the users in the emotional state database. The user identifier may be anonymous cookies or an alias created by the user. The timestamp field 151 represents a time that a user is assigned an emotional state stored in the emotional state database 150. Previous timestamp entries in the emotional state database 150 should not be deleted upon assigning additional emotions to a user because sequences of emotions may be used by the advertisement engine 120 to identify a degree or intensity of the assigned emotional state. Further, the confidence level field 153 stored in the emotional state database 150 stores the statistical confidence that the assigned emotion represents an actual user emotion. In one embodiment, the statistical confidence is based on a controlled sample group of users that provide feedback on the emotional states assigned to them by the advertisement engine 120); and storing the raw data file in a database (Chung: Abstract, [0027]-[0028], [0030]-[0031], [0037], [0046], and FIG. 1-2 the emotional state database 150: The advertisers may select emotional states such as happy, sad, fearful, anxious, tired, excited, etc. Alternatively, the advertiser may select from a hierarchical cluster of emotional states with root emotional states "positive," "neutral," or "negative." Within each root, emotional state may be related by additional hierarchical relationships. For instance, the "positive" emotional state may have child emotional states: surprise, happy, and amusement. The "happy" emotional state may include child states of pleased, glad, etc.).

As to claim 5, Kotake, Woo, and Chung disclose the limitations of claim 4 further comprising the method of Claim 4, further comprising: 
at a second time, receiving a set of search terms from the user (Chung: Abstract, [0027]-[0028], [0030]-[0031], [0037], [0046], [0053]-[0057], and FIG. 2-3: The advertisement engine is configured to receive the targeting information, wherein the targeting information includes the desired emotional states of users that advertisers intend to target. In some embodiments, the advertisement engine processes a request for an advertisement, wherein the request includes an identifier for a user. The advertisement engine checks the emotional state database having user identifiers and assigned emotional states to determine the assigned emotional state of the user associated with the identifier included in the request); and 
in response to the set of search terms matching the emotion type of interest and the external stimulus (Chung: Abstract, [0027]-[0028], [0030]-[0031], [0037], [0046], [0053]-[0057], and FIG. 2-3):
retrieving the raw data file (Chung: Abstract, [0027]-[0028], [0030]-[0031], [0037], [0046], [0053]-[0057], and FIG. 2-3: if the user identifier is in the emotional state database, the advertisement engine retrieves the assigned emotional state of the user and selects from the advertisement database advertisements based on the desired emotional state and the other targeting criteria. The other targeting criteria may be related to the user or content. The other targeting criteria may include zip code, keywords, age, location, or language);
regenerating the visualization of the timeseries of emotions (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6); and 
rendering the visualization for the user (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140).

As to claim 6, Kotake, Woo, and Chung disclose the limitations of claim 1 further comprising the method of Claim 1:
wherein retrieving the set of biosignal data from the rolling buffer comprises (Kotake: [0124]-[0125], [0127]-[0130], [0137], [0146]-[0147], and FIG. 1 the emotion input device 2 and the measurement device 3), at the local device, in response to receipt of a manual trigger from the user (Kotake: [0144]-[0147],[0199], [02221], and FIG. 1: as described in detail above, in one embodiment, regression equations for estimating emotional changes in arousal and in valence are generated in the learning mode by multiple regression analysis with supervisory data being information indicating the emotion of the subject input through the emotion input device 2, and variables being the feature quantities obtained from the measurement data items by the measurement device 3 in the same time period, which are the heart electrical activity H, the skin potential activity G, the eye movement EM, the motion BM, and the activity amount Ex of the subject. The emotional changes of the subject are estimated using the regression equations and the changes in the feature quantities of the measurement data items, which are the heart electrical activity H, the skin potential activity G, the eye movement EM, the motion BM, and the activity amount Ex of the subject measured by the measurement device 3):
writing the set of biosignal data from the rolling buffer to a raw data file (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20: the feature quantity extraction unit 13 reads a plurality of sets of scale data within the first window from the scale data storage 21. In step S134, the feature quantity extraction unit 13 calculates the variations among the feature quantities for arousal and for valence. For example, when scale data K1 and scale data K2 are input within the unit duration of one window as shown in FIG. 10, the variations are calculated as the change from the third to the fourth quadrant, and as the increment of 20 (+20) for arousal and the increment of 50 (+50) for valence. Even for a change to a diagonally opposite quadrant, for example, for a change from the third to the second quadrant, the variations among the resultant feature quantities may be calculated for arousal and for valence); and
offloading the raw data file to a second computing device (Chung: [0024]-[0025], [000031], and FIG. 1 the client devices 130: The emotional state database 150 stores assigned emotional states. The emotional state database 150 may be stored locally on the client device 130 or remotely in a separate storage location on the network 110. The assigned emotional states are associated with user identifier and include a time stamp that indicates when the emotional state was assigned to the user. The advertisement engine uses the assigned emotional states of the users and the advertiser targeting information to select appropriate advertisements for delivery to the users);
wherein transforming the set of biosignal data in the raw data file into the timeseries of emotions comprises (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model), at the second computing device (Chung: [0024]-[0025], [000031], and FIG. 1 the client devices 130), deriving the timeseries of emotions, exhibited by the user during the first period of time, from the set of biosignal data in the raw data file (Woo: [0065]-[0066], [0121], [0125]-[0129], [0135], [0152]-[0153], FIG. 2, and FIG. 9: the detector 110 includes at least one sensor to detect a biological signal of the user. The detector 110 may use the at least one sensor to detect and measure a biological signal of the user and send the result of measurement to the controller 160); and
wherein rendering the visualization of the timeseries of emotions on the display (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model) comprises rendering the visualization of the timeseries of emotions on the display of the second computing device (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140 and Chung: [0024]-[0025], [000031], and FIG. 1 the client devices 130: The emotional state database 150 stores assigned emotional states. The emotional state database 150 may be stored locally on the client device 130 or remotely in a separate storage location on the network 110. The assigned emotional states are associated with user identifier and include a time stamp that indicates when the emotional state was assigned to the user. The advertisement engine uses the assigned emotional states of the users and the advertiser targeting information to select appropriate advertisements for delivery to the users).

As to claim 20, Kotake, Woo, and Chung discloses all the method for deriving and storing emotional conditions of humans limitations as claimed that mirrors the method for deriving and storing emotional conditions of humans limitations in claims 1 and 3; thus, claim 20 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1 and 3, and the details are as followings:
a method for deriving and storing emotional conditions of humans includes: 
writing timeseries biosignal data (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20: when the scale data and the measurement data accumulate for a predetermined period (e.g., one day or one week), the emotion estimation apparatus 1 generates learning data as controlled by the feature quantity extraction unit 13 and the learning data generation unit 14), output by a set of biosensors (Kotake: [0124]-[0125], [0127]-[0130], [0137], [0146]-[0147], and FIG. 1 the emotion input device 2 and the measurement device 3: To measure the vital signs and the motion information, the measurement device 3 includes various vital sign sensors and motion sensors. Examples of the vital sign sensors and the motion sensors include any combination (any combination in the present text includes one single element of a list of elements or two or more elements of the list) of sensors for measuring heart electrical activity H, skin potential activity G, motion BM, and an activity amount Ex. Also, any combination of blood pressure, heart rate, pulse, respiration rate, depth of respiration, body temperature, and eye-blink rate, which are measured by the known sensors, may be used as the activity information) in a local device coupled to a user (Kotake: [0124]-[0125], [0127]-[0130], [0137], [0146]-[0147], and FIG. 1 the emotion input device 2 and the measurement device 3), to a rolling buffer spanning a look-back duration (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20: the feature quantity extraction unit 13 reads a plurality of sets of scale data within the first window from the scale data storage 21. In step S134, the feature quantity extraction unit 13 calculates the variations among the feature quantities for arousal and for valence. For example, when scale data K1 and scale data K2 are input within the unit duration of one window as shown in FIG. 10, the variations are calculated as the change from the third to the fourth quadrant, and as the increment of 20 (+20) for arousal and the increment of 50 (+50) for valence. Even for a change to a diagonally opposite quadrant, for example, for a change from the third to the second quadrant, the variations among the resultant feature quantities may be calculated for arousal and for valence); 
in response to a trigger event at a first time, retrieving a set of biosignal data (Woo: [0065]-[0066], [0121], [0125]-[0129], [0135], [0152]-[0153], FIG. 2, and FIG. 9: the detector 110 includes at least one sensor to detect a biological signal of the user. The detector 110 may use the at least one sensor to detect and measure a biological signal of the user and send the result of measurement to the controller 160), spanning a first period of time preceding the first time (Woo: [0127]-[0129], [0133], FIG. 2-4: behavior information of the user corresponding to angry, excited, and irritated emotion factors may include at least one of hit information generated when the user hits an object with his/her hand or foot and shake (or vibration) information generated when the user shakes an object with his/her hand), from the rolling buffer (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], and FIG. 2-4: Referring to FIG. 4, in accordance with an embodiment, the controller 160 may obtain emotion information indicating an emotional state of the user based on a behavior of the user detected by the detector 110. Specifically, the controller 160 may obtain emotion information indicating an emotional state of the user based on a behavior of the user detected by the detector 110 and information about correlations between behaviors of the user and emotion factors stored in the storage 140);
transforming the set of biosignal data into a timeseries of emotions exhibited by the user during the first period of time (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model); 
prompting the user to indicate an external stimulus that initiated the change in emotional state of the user (Kotake: [0107], [0111], [0138], [0187], [0213], [0216], and FIG. 1: What matters to the present discussion is that there are input to the person (e.g. one or more stimuli), and output from the person as a result of a combination of a cognitive state and an emotional state, regardless of how these states/parts interact with each other);
storing the timeseries of emotions, labeled with the external stimulus identified by the user, in an emotion file associated with the user (Chung: Abstract, [0027]-[0028], [0030]-[0031], [0037], [0046], and FIG. 2: The emotional state database 150 stores a user identifier field, a timestamp field 151, the assigned emotion field 152, and a confidence level field 153. The advertisement engine 120 may store the assigned emotions for the users in the emotional state database. The user identifier may be anonymous cookies or an alias created by the user. The timestamp field 151 represents a time that a user is assigned an emotional state stored in the emotional state database 150. Previous timestamp entries in the emotional state database 150 should not be deleted upon assigning additional emotions to a user because sequences of emotions may be used by the advertisement engine 120 to identify a degree or intensity of the assigned emotional state. Further, the confidence level field 153 stored in the emotional state database 150 stores the statistical confidence that the assigned emotion represents an actual user emotion. In one embodiment, the statistical confidence is based on a controlled sample group of users that provide feedback on the emotional states assigned to them by the advertisement engine 120);
storing the emotion file in a database (Chung: Abstract, [0027]-[0028], [0030]-[0031], [0037], [0046], and FIG. 1-2 the emotional state database 150: The advertisers may select emotional states such as happy, sad, fearful, anxious, tired, excited, etc. Alternatively, the advertiser may select from a hierarchical cluster of emotional states with root emotional states "positive," "neutral," or "negative." Within each root, emotional state may be related by additional hierarchical relationships. For instance, the "positive" emotional state may have child emotional states: surprise, happy, and amusement. The "happy" emotional state may include child states of pleased, glad, etc.); and
at a second time succeeding the first time (Chung: Abstract, [0027]-[0028], [0030]-[0031], [0037], [0046], [0053]-[0057], and FIG. 2-3): 
receiving selection of the emotion file (Chung: Abstract, [0027]-[0028], [0030]-[0031], [0037], [0046], [0053]-[0057], and FIG. 2-3: The advertisement engine is configured to receive the targeting information, wherein the targeting information includes the desired emotional states of users that advertisers intend to target. In some embodiments, the advertisement engine processes a request for an advertisement, wherein the request includes an identifier for a user. The advertisement engine checks the emotional state database having user identifiers and assigned emotional states to determine the assigned emotional state of the user associated with the identifier included in the request);
generating a visualization of the external stimulus and the timeseries of emotions stored in the emotion file (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6); and 
rendering the visualization of the timeseries of emotions on a display (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Kotake et al. (Kotake – US 2019/0239795 A1) in view of Woo et al. (Woo – US 2020/0082590 A1), Chung et al. (Chung – US 2012/0143693 A1), and further in view of Saito (Saito – US 2016/0196726 A1) and Muehlsteff et al. (Muehlsteff – US 2019/0076086 A1).

As to claim 8, Kotake,  Woo and Chung disclose the limitations of claim 1 further comprising the method of Claim 1:
wherein writing timeseries biosignal data to the rolling buffer comprises writing timeseries biosignal data, output by a heart rate sensor, a skin temperature sensor, and a galvanic skin response sensor integrated into the local device worn by the user (Kotake: [0124]-[0125], [0127]-[0130], [0137], [0146]-[0147], and FIG. 1 the emotion input device 2 and the measurement device 3: To measure the vital signs and the motion information, the measurement device 3 includes various vital sign sensors and motion sensors. Examples of the vital sign sensors and the motion sensors include any combination (any combination in the present text includes one single element of a list of elements or two or more elements of the list) of sensors for measuring heart electrical activity H, skin potential activity G, motion BM, and an activity amount Ex. Also, any combination of blood pressure, heart rate, pulse, respiration rate, depth of respiration, body temperature, and eye-blink rate, which are measured by the known sensors, may be used as the activity information), to the rolling buffer defining a look-back duration (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140);
wherein retrieving the set of biosignal data from the rolling buffer comprises, at a mobile computing device (Chung: Abstract, [0027]-[0028], [0030]-[0031], [0037], [0046], and FIG. 2: The emotional state database 150 stores a user identifier field, a timestamp field 151, the assigned emotion field 152, and a confidence level field 153. The advertisement engine 120 may store the assigned emotions for the users in the emotional state database. The user identifier may be anonymous cookies or an alias created by the user. The timestamp field 151 represents a time that a user is assigned an emotional state stored in the emotional state database 150. Previous timestamp entries in the emotional state database 150 should not be deleted upon assigning additional emotions to a user because sequences of emotions may be used by the advertisement engine 120 to identify a degree or intensity of the assigned emotional state. Further, the confidence level field 153 stored in the emotional state database 150 stores the statistical confidence that the assigned emotion represents an actual user emotion. In one embodiment, the statistical confidence is based on a controlled sample group of users that provide feedback on the emotional states assigned to them by the advertisement engine 120) affiliated with the local device (Chung: [0024]-[0025], [000031], and FIG. 1 the client devices 130: The emotional state database 150 stores assigned emotional states. The emotional state database 150 may be stored locally on the client device 130 or remotely in a separate storage location on the network 110. The assigned emotional states are associated with user identifier and include a time stamp that indicates when the emotional state was assigned to the user. The advertisement engine uses the assigned emotional states of the users and the advertiser targeting information to select appropriate advertisements for delivery to the users):
querying the local device for contents of the rolling buffer in response to selection of a capture trigger (Chung: Abstract, [0027]-[0028], [0030]-[0031], [0034],  [0037], [0046], and FIG. 1-2 the emotional state database 150: The advertisers may select emotional states such as happy, sad, fearful, anxious, tired, excited, etc. Alternatively, the advertiser may select from a hierarchical cluster of emotional states with root emotional states "positive," "neutral," or "negative." Within each root, emotional state may be related by additional hierarchical relationships. For instance, the "positive" emotional state may have child emotional states: surprise, happy, and amusement. The "happy" emotional state may include child states of pleased, glad, etc.) at the local device (Chung: [0024]-[0025], [000031], and FIG. 1 the client devices 130: The emotional state database 150 stores assigned emotional states. The emotional state database 150 may be stored locally on the client device 130 or remotely in a separate storage location on the network 110. The assigned emotional states are associated with user identifier and include a time stamp that indicates when the emotional state was assigned to the user. The advertisement engine uses the assigned emotional states of the users and the advertiser targeting information to select appropriate advertisements for delivery to the users); and 
downloading the set of biosignal data from the rolling buffer (Chung: [0024]-[0025], [000031], and FIG. 1 the client devices 130 and the emotional state database 150: The emotional state database 150 stores assigned emotional states. The emotional state database 150 may be stored locally on the client device 130 or remotely in a separate storage location on the network 110. The assigned emotional states are associated with user identifier and include a time stamp that indicates when the emotional state was assigned to the user. The advertisement engine uses the assigned emotional states of the users and the advertiser targeting information to select appropriate advertisements for delivery to the users); and 
wherein rendering the visualization of the timeseries of emotions on the display comprises rendering the visualization of the timeseries of emotions on the display of the mobile computing device (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140). 

The combination of Kotake, Woo, and Chung does not explicitly disclose the rolling buffer defining a look-back duration of approximately five minutes; and the manual selection of a capture trigger at the local device.

However it has been known in the art of monitoring emotional state of a user to implement the manual selection of a capture trigger at the local device, as suggested by Saito, which discloses the manual selection of a capture trigger at the local device (Saito: Abstract, [0057]-[0058], [0066], [0071]-[0072],  [0093]-[0097], [0109]-[0111], FIG. 1, and FIG. 4-6: When a state signal (the second state signal) generated according to the state of the other party is received from the wristband-type terminal 1-2 through the communication unit 19, the notifying unit 17 notifies the user of information indicating the state of the other party according to the received state signal. Specifically, the notifying unit 17 notifies the user of information on the state such as a feeling or behavior of the other party such as “happy” or “smoking.” The notifying unit 17 is implemented, for example, by the LED 3 described above with reference to FIG. 2, the display section 5 described above with reference to FIG. 3, a speaker that outputs a sound, or the like. Similarly, the wristband-type terminal 1-2 also includes the notifying unit 17, and a notification of information indicating the state such as a feeling or behavior of the user of the wristband-type terminal 1-1 is given to the other party through the notifying unit 17 of the wristband-type terminal 1-2).
Therefore, in view of teachings by Kotake, Woo, Chung, and Saito it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the emotion estimation apparatus of Kotake, Woo, and Chung to include the method steps of the manual selection of a capture trigger at the local device, as suggested by Saito. The motivation for this is to capture/notify emotion conditions of a user.

The combination of Kotake, Woo, Chung, and Saito does not explicitly disclose the rolling buffer defining a look-back duration of approximately five minutes.

However, it has been known in the art of collecting sensing information to implement the rolling buffer defining a look-back duration of approximately five minutes,  as suggested by Muehlsteff, which discloses the rolling buffer defining a look-back duration of approximately five minutes (Muehlsteff: Abstract, [0035], [0053],-[0054], [0074], FIG. 1-4: For example, there may be a continuous mode of acquiring activity measurements of the subject and the acquired activity measurements may then be classified into different levels of activity (such as low, medium and high). This can be done over time windows (for example, a time window of a few minutes). The acquired activity measurements classified into the lowest level of activity can then be used to derive the threshold value for the subject).

Therefore, in view of teachings by Kotake, Woo, Chung, Saito and Muehlsteff it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the emotion estimation apparatus of Kotake, Woo, Chung, and Saito to include the rolling buffer defining a look-back duration of approximately five minutes, as suggested by Muehlsteff. The motivation for this is to monitor sensing information over an effective period of time to determine a condition of a user.

Claims 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kotake et al. (Kotake – US 2019/0239795 A1) in view of Woo et al. (Woo – US 
2020/0082590 A1) and Chung et al. (Chung – US 2012/0143693 A1) and further in view of Saito (Saito – US 2016/0196726 A1).

As to claim 10, Kotake, Woo, Chung and Saito disclose the limitations of claim 1 further comprising the method of Claim 1:
wherein generating the visualization of the timeseries of emotions comprises: 
receiving selection of a first model for visualizing emotions from the user; generating the visualization of the timeseries of emotions according to the first model (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6 the emotions comprise disgust, anger, the fear, anxiety, sadness, stress, frustration, boredom, neutral, interest, distress, platonic love, romantic love, pleasure, and joy: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140);
wherein rendering the visualization of the timeseries of emotions on the display comprises rendering the visualization of the timeseries of emotions for the user on the display in communication with the local device (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6 the emotion 5 to emotion 2, and FIG. 8);
further comprising:
writing the timeseries of emotions, representing emotions exhibited by the user during the first period of time, to an emotion file (Woo: [0215]-[0217], FIG. 6 and FIG. 8: the controller 160 may obtain current emotion information of the user using a biological signal of the user detected by the detector 110 and the information 300 about correlations between biological signals of the user and emotion factors stored in the storage 140); and 
storing the emotion file in a database (Woo: [0215]-[0217], FIG. 6 and FIG. 8: the controller 160 may obtain current emotion information of the user using a biological signal of the user detected by the detector 110 and the information 300 about correlations between biological signals of the user and emotion factors stored in the storage 140); 
authorizing access to the emotion file by a second user in response to receiving selection of the second user from the user (Chung: [0022], [0027]-[0028], [0030]-[0031], and FIG. 1 the advertiser 140: The advertiser bids specify an amount an advertiser is willing to pay to have its advertisement selected by the advertisement engine and transmitted to a client device 130 for rendering when its targeting information is satisfied. In certain embodiments, the advertiser bids may be raised or lowered based on the number of targeting criteria satisfied by the users of the client device that will receive the advertisement. In another embodiment, the advertisers 140 provide the advertisement engine 140 with multiple advertisements, where the advertisements vary as a function of the satisfied targeting criteria); and 
at a second time succeeding the first time: 
at a second computing device affiliated with the second user, accessing the emotion file from the database (Chung: [0022], [0027]-[0028], [0030]-[0031], and FIG. 1 the advertiser 140: The advertisers 140 transmit targeting information to the advertisement engine. The targeting information includes desired emotional state, time of day, gender, location, income, and other demographic information for the audience targeted by the advertisers 140. In some embodiments, the targeting information may specify that certain criteria are required and other criteria are optional. For instance, an advertiser 140 may indicate that location criteria, Seattle, is a required criteria but time of day, afternoon, is an optional criteria. Also, the advertisement engine 120 receives advertiser bids. The advertiser bids specify an amount an advertiser is willing to pay to have its advertisement selected by the advertisement engine and transmitted to a client device 130 for rendering when its targeting information is satisfied. In certain embodiments, the advertiser bids may be raised or lowered based on the number of targeting criteria satisfied by the users of the client device that will receive the advertisement and Saito: Abstract, [0057]-[0058], [0066], [0071]-[0072],  [0093]-[0097], [0109]-[0111], FIG. 1, and FIG. 4-6); 
receiving selection of a second model for visualizing emotions from the second user (Saito: Abstract, [0057]-[0058], [0066], [0071]-[0072],  [0093]-[0097], [0109]-[0111], FIG. 1, and FIG. 4-6); 
generating a second visualization of the timeseries of emotions, stored in the emotion file, according to the second model (Saito: Abstract, [0057]-[0058], [0066], [0071]-[0072],  [0093]-[0097], [0109]-[0111], FIG. 1, and FIG. 4-6); and
rendering the second visualization of the timeseries of emotions for the second user on a second display in the second computing device (Saito: Abstract, [0057]-[0058], [0066], [0071]-[0072],  [0093]-[0097], [0109]-[0111], FIG. 1, and FIG. 4-6: the notifying unit 17 notifies the user of what is used as the trigger by which the tapping vibration is transmitted from the other party. More specifically, when the vibration signal (the second vibration signal) generated according to the tapping input of the other party is received from the wristband-type terminal 1-2 after the state signal (the first state signal) indicating the state of the user is transmitted through the communication unit 19, the notifying unit 17 notifies the user of the state of the user serving as the trigger for the tapping input. For example, when the other party notices that the user is smoking through lighting of the LED 3 or display of the avatar 6 and then performs the tapping input, the notifying unit 17 gives a notification indicating that the other party has transmitted the tapping vibration with respect to smoking of the user to the user. Thus, the user can understand that the other party is worrying about his/her smoking, so that more intimate communication is implemented).

As to claim 11, Kotake, Woo, Chung and Saito disclose the limitations of claim 1 further comprising the method of Claim 1: 
wherein retrieving the set of biosignal data from the rolling buffer comprises retrieving the set of biosignal data from the rolling buffer (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20: the feature quantity extraction unit 13 reads a plurality of sets of scale data within the first window from the scale data storage 21. In step S134, the feature quantity extraction unit 13 calculates the variations among the feature quantities for arousal and for valence. For example, when scale data K1 and scale data K2 are input within the unit duration of one window as shown in FIG. 10, the variations are calculated as the change from the third to the fourth quadrant, and as the increment of 20 (+20) for arousal and the increment of 50 (+50) for valence. Even for a change to a diagonally opposite quadrant, for example, for a change from the third to the second quadrant, the variations among the resultant feature quantities may be calculated for arousal and for valence and Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], and FIG. 2-4: Referring to FIG. 4, in accordance with an embodiment, the controller 160 may obtain emotion information indicating an emotional state of the user based on a behavior of the user detected by the detector 110. Specifically, the controller 160 may obtain emotion information indicating an emotional state of the user based on a behavior of the user detected by the detector 110 and information about correlations between behaviors of the user and emotion factors stored in the storage 140) in response to receipt of a manual trigger from the user at the first time following receipt of a media from a sender (Chung: [0022], [0027]-[0028], [0030]-[0031], and FIG. 1 the advertiser 140: The advertisers 140 transmit targeting information to the advertisement engine. The targeting information includes desired emotional state, time of day, gender, location, income, and other demographic information for the audience targeted by the advertisers 140. In some embodiments, the targeting information may specify that certain criteria are required and other criteria are optional. For instance, an advertiser 140 may indicate that location criteria, Seattle, is a required criteria but time of day, afternoon, is an optional criteria. Also, the advertisement engine 120 receives advertiser bids. The advertiser bids specify an amount an advertiser is willing to pay to have its advertisement selected by the advertisement engine and transmitted to a client device 130 for rendering when its targeting information is satisfied. In certain embodiments, the advertiser bids may be raised or lowered based on the number of targeting criteria satisfied by the users of the client device that will receive the advertisement and Saito: Abstract, [0057]-[0058], [0066], [0071]-[0072],  [0093]-[0097], [0109]-[0111], FIG. 1, and FIG. 4-6: When a state signal (the second state signal) generated according to the state of the other party is received from the wristband-type terminal 1-2 through the communication unit 19, the notifying unit 17 notifies the user of information indicating the state of the other party according to the received state signal. Specifically, the notifying unit 17 notifies the user of information on the state such as a feeling or behavior of the other party such as “happy” or “smoking.” The notifying unit 17 is implemented, for example, by the LED 3 described above with reference to FIG. 2, the display section 5 described above with reference to FIG. 3, a speaker that outputs a sound, or the like. Similarly, the wristband-type terminal 1-2 also includes the notifying unit 17, and a notification of information indicating the state such as a feeling or behavior of the user of the wristband-type terminal 1-1 is given to the other party through the notifying unit 17 of the wristband-type terminal 1-2);
wherein transforming the set of biosignal data into the timeseries of emotions comprises transforming the set of biosignal data into the timeseries of emotions exhibited by the user between presentation of the media to the user and the first time (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model);
wherein generating the visualization of the timeseries of emotions comprises generating the visualization depicting a change in emotional state of the user during consumption of the media (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model); and
further comprising, in response to confirmation from the user, transmitting the visualization to a second computing device associated with the sender (Saito: Abstract, [0057]-[0058], [0066], [0071]-[0072],  [0093]-[0097], [0109]-[0111], FIG. 1, and FIG. 4-6: When a state signal (the second state signal) generated according to the state of the other party is received from the wristband-type terminal 1-2 through the communication unit 19, the notifying unit 17 notifies the user of information indicating the state of the other party according to the received state signal. Specifically, the notifying unit 17 notifies the user of information on the state such as a feeling or behavior of the other party such as “happy” or “smoking.” The notifying unit 17 is implemented, for example, by the LED 3 described above with reference to FIG. 2, the display section 5 described above with reference to FIG. 3, a speaker that outputs a sound, or the like. Similarly, the wristband-type terminal 1-2 also includes the notifying unit 17, and a notification of information indicating the state such as a feeling or behavior of the user of the wristband-type terminal 1-1 is given to the other party through the notifying unit 17 of the wristband-type terminal 1-2).

As to claim 19, Kotake, Woo, Chung and Saito disclose the limitations of claim 1 further comprising the method of Claim 1:
wherein generating the visualization of the timeseries of emotions comprises: 
receiving selection of a first model for visualizing emotions from the user (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20: the feature quantity extraction unit 13 reads a plurality of sets of scale data within the first window from the scale data storage 21. In step S134, the feature quantity extraction unit 13 calculates the variations among the feature quantities for arousal and for valence. For example, when scale data K1 and scale data K2 are input within the unit duration of one window as shown in FIG. 10, the variations are calculated as the change from the third to the fourth quadrant, and as the increment of 20 (+20) for arousal and the increment of 50 (+50) for valence. Even for a change to a diagonally opposite quadrant, for example, for a change from the third to the second quadrant, the variations among the resultant feature quantities may be calculated for arousal and for valence and Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model); 
generating the visualization of the timeseries of emotions according to the first model (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6);
wherein rendering the visualization of the timeseries of emotions on the display comprises rendering the visualization of the timeseries of emotions for the user on the display in communication with the local device (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6); and
further comprising:
writing the timeseries of emotions, representing emotions exhibited by the user during the first period of time, to an emotion file (Woo: [0215]-[0217], FIG. 6 and FIG. 8: the controller 160 may obtain current emotion information of the user using a biological signal of the user detected by the detector 110 and the information 300 about correlations between biological signals of the user and emotion factors stored in the storage 140); 
storing the emotion file in a database (Woo: [0215]-[0217], FIG. 6 and FIG. 8: the controller 160 may obtain current emotion information of the user using a biological signal of the user detected by the detector 110 and the information 300 about correlations between biological signals of the user and emotion factors stored in the storage 140); 
authorizing access to the emotion file by a second user in response to receiving selection of the second user from the user (Chung: [0022], [0027]-[0028], [0030]-[0031], and FIG. 1 the advertiser 140: The advertiser bids specify an amount an advertiser is willing to pay to have its advertisement selected by the advertisement engine and transmitted to a client device 130 for rendering when its targeting information is satisfied. In certain embodiments, the advertiser bids may be raised or lowered based on the number of targeting criteria satisfied by the users of the client device that will receive the advertisement. In another embodiment, the advertisers 140 provide the advertisement engine 140 with multiple advertisements, where the advertisements vary as a function of the satisfied targeting criteria); and 
at a second time succeeding the first time:
at a second computing device affiliated with the second user, accessing the emotion file (Chung: [0022], [0027]-[0028], [0030]-[0031], and FIG. 1 the advertiser 140: The advertisers 140 transmit targeting information to the advertisement engine. The targeting information includes desired emotional state, time of day, gender, location, income, and other demographic information for the audience targeted by the advertisers 140. In some embodiments, the targeting information may specify that certain criteria are required and other criteria are optional. For instance, an advertiser 140 may indicate that location criteria, Seattle, is a required criteria but time of day, afternoon, is an optional criteria. Also, the advertisement engine 120 receives advertiser bids. The advertiser bids specify an amount an advertiser is willing to pay to have its advertisement selected by the advertisement engine and transmitted to a client device 130 for rendering when its targeting information is satisfied. In certain embodiments, the advertiser bids may be raised or lowered based on the number of targeting criteria satisfied by the users of the client device that will receive the advertisement and Saito: Abstract, [0057]-[0058], [0066], [0071]-[0072],  [0093]-[0097], [0109]-[0111], FIG. 1, and FIG. 4-6);
receiving selection of a second model for visualizing emotions from the second user (Saito: Abstract, [0057]-[0058], [0066], [0071]-[0072],  [0093]-[0097], [0109]-[0111], FIG. 1, and FIG. 4-6); 
generating a second visualization of the timeseries of emotions, stored in the emotion file, according to the second model (Saito: Abstract, [0057]-[0058], [0066], [0071]-[0072],  [0093]-[0097], [0109]-[0111], FIG. 1, and FIG. 4-6); and
rendering the second visualization of the timeseries of emotions for the second user on a second display in the second computing device (Saito: Abstract, [0057]-[0058], [0066], [0071]-[0072],  [0093]-[0097], [0109]-[0111], FIG. 1, and FIG. 4-6: the notifying unit 17 notifies the user of what is used as the trigger by which the tapping vibration is transmitted from the other party. More specifically, when the vibration signal (the second vibration signal) generated according to the tapping input of the other party is received from the wristband-type terminal 1-2 after the state signal (the first state signal) indicating the state of the user is transmitted through the communication unit 19, the notifying unit 17 notifies the user of the state of the user serving as the trigger for the tapping input. For example, when the other party notices that the user is smoking through lighting of the LED 3 or display of the avatar 6 and then performs the tapping input, the notifying unit 17 gives a notification indicating that the other party has transmitted the tapping vibration with respect to smoking of the user to the user. Thus, the user can understand that the other party is worrying about his/her smoking, so that more intimate communication is implemented).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kotake et al. (Kotake – US 2019/0239795 A1) in view of Woo et al. (Woo – US 2020/0082590 A1), Saito (Saito – US 2016/0196726 A1)  and further in view of Kang  et al. (Kang – US 2011/0134026 A1).

As to claim 12, Kotake, Woo, and Saito disclose the limitations of claim 1 except for the claimed limitations of the method of Claim 1:
further comprising:
receiving selection of a recipient from an electronic contact list (Saito: [0079], [0090], [0122], [0131], and FIG. 5-6: Specifically, the setting unit 12 has a function of performing a setting of associating with another wristband-type terminal 1 different from the wristband-type terminal 1-2 according to a user input performed through the I/F 11. For example, the setting unit 12 sets a telephone number of the other party. Thus, the user can perform the tapping communication while switching a plurality of other parties); 
recording a message entered by the user over the first period of time (Saito: [0093], [0268], [0280], and FIG. 21-24: The present embodiment is a form in which an output pattern of vibration, a sound output, or an image output is selected according to a pattern of the tapping input from among sounds or images that are stored in advance. For example, when the other party performs the tapping input according to a specific pattern, a sound such as “how are you?” is output from the wristband-type terminal 1 of the user. The sound may be a synthesized sound or a sound in which a voice of a boyfriend, a girlfriend, or a child is recorded. A form in which an output pattern is selected according to the pattern of the tapping input is also referred to as an “output pattern selection mode.”); and 
prompting the user to pair the message with personal emotion status data (Saito: [0093], [0268], [0280], and FIG. 21-24: the state determining unit 153 determines whether or not the detected state is a state such as “standing still,” “sitting,” “walking,” “running,” “jumping,” “riding a bicycle,” “riding a train,” “riding a bus,” “standing and operating the wristband-type terminal 1,” “sitting and operating the wristband-type terminal 1,” or “not wearing the wristband-type terminal 1” based on vibration, an inclination, a sound, a pulse, or the like acquired by the sensor unit 13), except for the claimed limitations of 
wherein retrieving the set of biosignal data from the rolling buffer comprises retrieving the set of biosignal data from the rolling buffer in response to receiving confirmation from the user to pair the message with personal emotion status data;
wherein transforming the set of biosignal data into the timeseries of emotions comprises transforming the set of biosignal data into the timeseries of emotions exhibited by the user during entry of the message; 
further comprising, in response to receiving confirmation from the user to pair the message with personal emotion status data, transmitting the message and the visualization to a second computing device affiliated with the recipient; and 
wherein rendering the visualization of the timeseries of emotions on the display comprises rendering the visualization with the message on the display of the second computing device.

However, it has been known in the art of monitoring conditions of a user to implement the method steps as claimed, as suggested by Kang, which discloses wherein retrieving the set of biosignal data from the rolling buffer comprises retrieving the set of biosignal data from the rolling buffer in response to receiving confirmation from the user to pair the message with personal emotion status data (Kang: [0081]-[0082], [0084], [0089]-[0090], [0098]-[0100], [0105]-[0106], FIG. 6-7, FIG. 9, and FIG. 15-16: once the user selects one of the other users for the content recommendation, the image display apparatus 100 may display an object 1530 asking whether to recommend an user-selected content 1540 to the selected user. That is, the image display apparatus 100 may receive the current user's recommendation for a specific content among a plurality of different contents based on the displayed emotion information, and may also transmit the current user's recommendation to another user at another apparatus);
wherein transforming the set of biosignal data into the timeseries of emotions (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], FIG. 2-6, and FIG. 8: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140) comprises transforming the set of biosignal data into the timeseries of emotions exhibited by the user during entry of the message (Kang: [0061], [0069], and FIG. 15-16: Further, emotional information of users may be collected based on a particular content by sharing emotional information with other electronic devices or external servers. This content may be categorized by eliciting user's emotional response. Further, the representative emotional state for the content may be frequently updated based upon emotional responses of a plurality of users. Information about the representative emotional state for the content is transmitted to each electronic device and is provided to users viewing the content for use in comparison); 
further comprising, in response to receiving confirmation from the user to pair the message with personal emotion status data, transmitting the message and the visualization to a second computing device affiliated with the recipient (Kang: [0081]-[0082], [0084], [0089]-[0090], [0098]-[0100], [0105]-[0106], FIG. 6-7, FIG. 9, and FIG. 15-16: the content may be recommended upon user selection of a specific emotion in an emotion menu or on a pre-scheduled time or date. It is also possible to recommend content, when the image display apparatus 100 is turned on. In this case, upon power-on of the image display apparatus 100, at least one of the image capture unit 125, the voice recorder 135, or the body signal sensor 145 is automatically operated in order for the controller 160 to obtain and determine the emotional state of the user. Further, when the user turns on the image display apparatus 100, the content recommendation may be performed according to a preset condition, for example, the contents corresponding to `joy` may be recommended by default); and 
wherein rendering the visualization of the timeseries of emotions on the display comprises rendering the visualization with the message on the display of the second computing device (Kang: [0081]-[0082], [0084], [0089]-[0090], [0098]-[0100], [0105]-[0106], FIG. 6-7 the external devices 310-320, FIG. 9, and FIG. 15-16).

Therefore, in view of teachings by Kotake, Woo, Saito and Kang it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the emotion estimation apparatus of Kotake, Woo and Saito to include the method steps as claimed, as suggested by Kang. The motivation for this is to associate media content to emotion conditions of a user.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kotake et al. (Kotake – US 2019/0239795 A1) in view of Woo et al. (Woo – US 2020/0082590 A1) and further in view of Kang  et al. (Kang – US 2011/0134026 A1)

As to claim 13, Kotake and Woo disclose the limitations of claim 1 except for the claimed limitations of the method of Claim 1: 
further comprising: 
presenting a media to the user during the first period of time; 
receiving selection of a recipient, for the media, from an electronic contact list; and 
prompting the user to pair the media with personal emotion status data; 
wherein retrieving the set of biosignal data from the rolling buffer comprises retrieving the set of biosignal data from the rolling buffer in response to receiving confirmation from the user to pair the media with personal emotion status data; 
wherein transforming the set of biosignal data into the timeseries of emotions comprises transforming the set of biosignal data into the timeseries of emotions exhibited by the user while consuming the media; 
further comprising, in response to receiving confirmation from the user to pair the media with personal emotion status data, transmitting the media and the visualization to a second computing device affiliated with the recipient; and
wherein rendering the visualization of the timeseries of emotions on the display comprises rendering the visualization with the media on the display of the second computing device.

However, it has been known in the art of monitoring conditions of a user to implement the method steps as claimed, as suggested by Kang, which discloses further comprising: 
presenting a media to the user during the first period of time (Kang: [0081]-[0082], [0098]-[0100], FIG. 6-7, and FIG. 15-16: the image display apparatus 100 displays a content list or reproduces a user-selected content (S605). The reproduced content may be any of an image content such as a movie, a soap opera, a sport game, a documentary, an image, etc., an audio content such as music, and a text content such as documents. The reproduced content also may be an external image received from an external device or a broadcast image obtained from a received broadcast signal); 
receiving selection of a recipient, for the media, from an electronic contact list (Kang: [0081]-[0082], [0098]-[0100], [0105]-[0106], FIG. 6-7, and FIG. 15-16: FIG. 15(a) illustrates an example of displaying objects 1520 that represent other users within the network and their emotional states on the display 180. That is, the image display apparatus may display emotion information for one or more other user at different apparatus within the network on the screen of the image display apparatus 100. An object 1515 representing the emotional state of the user of the image display apparatus 100 may additionally be displayed on the display 180. Therefore, the user of the image display apparatus 100 may readily compare his or her emotional state with the emotional states of other users at different apparatus); and 
prompting the user to pair the media with personal emotion status data (Kang: [0081]-[0082], [0084], [0089]-[0090], [0098]-[0100], [0105]-[0106], FIG. 6-7, FIG. 9, and FIG. 15-16: the content may be recommended upon user selection of a specific emotion in an emotion menu or on a pre-scheduled time or date. It is also possible to recommend content, when the image display apparatus 100 is turned on. In this case, upon power-on of the image display apparatus 100, at least one of the image capture unit 125, the voice recorder 135, or the body signal sensor 145 is automatically operated in order for the controller 160 to obtain and determine the emotional state of the user. Further, when the user turns on the image display apparatus 100, the content recommendation may be performed according to a preset condition, for example, the contents corresponding to `joy` may be recommended by default); 
wherein retrieving the set of biosignal data from the rolling buffer comprises retrieving the set of biosignal data from the rolling buffer (Kang: [0044], [[0049]-[0050], [0066], [0076]-[0077],  and FIG. 1-2: ) in response to receiving confirmation from the user to pair the media with personal emotion status data (Kang: [0081]-[0082], [0084], [0089]-[0090], [0098]-[0100], [0105]-[0106], FIG. 6-7, FIG. 9, and FIG. 15-16: the content may be recommended upon user selection of a specific emotion in an emotion menu or on a pre-scheduled time or date. It is also possible to recommend content, when the image display apparatus 100 is turned on. In this case, upon power-on of the image display apparatus 100, at least one of the image capture unit 125, the voice recorder 135, or the body signal sensor 145 is automatically operated in order for the controller 160 to obtain and determine the emotional state of the user. Further, when the user turns on the image display apparatus 100, the content recommendation may be performed according to a preset condition, for example, the contents corresponding to `joy` may be recommended by default); 
wherein transforming the set of biosignal data into the timeseries of emotions comprises transforming the set of biosignal data into the timeseries of emotions exhibited by the user (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], FIG. 2-6, and FIG. 8: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140) while consuming the media (Kang: [0061], [0069], and FIG. 15-16: Further, emotional information of users may be collected based on a particular content by sharing emotional information with other electronic devices or external servers. This content may be categorized by eliciting user's emotional response. Further, the representative emotional state for the content may be frequently updated based upon emotional responses of a plurality of users. Information about the representative emotional state for the content is transmitted to each electronic device and is provided to users viewing the content for use in comparison); 
further comprising, in response to receiving confirmation from the user to pair the media with personal emotion status data, transmitting the media and the visualization to a second computing device affiliated with the recipient (Kang: [0081]-[0082], [0084], [0089]-[0090], [0098]-[0100], [0105]-[0106], FIG. 6-7, FIG. 9, and FIG. 15-16: once the user selects one of the other users for the content recommendation, the image display apparatus 100 may display an object 1530 asking whether to recommend an user-selected content 1540 to the selected user. That is, the image display apparatus 100 may receive the current user's recommendation for a specific content among a plurality of different contents based on the displayed emotion information, and may also transmit the current user's recommendation to another user at another apparatus); and
wherein rendering the visualization of the timeseries of emotions on the display (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], FIG. 2-6, and FIG. 8: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140) comprises rendering the visualization with the media on the display of the second computing device (Kang: [0081]-[0082], [0084], [0089]-[0090], [0098]-[0100], [0105]-[0106], FIG. 6-7 the external devices 310-320, FIG. 9, and FIG. 15-16).

Therefore, in view of teachings by Kotake, Woo, and Kang it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the emotion estimation apparatus of Kotake and Woo to include the method steps as claimed, as suggested by Kang. The motivation for this is to associate media content to emotion conditions of a user.

As to claim 14, Kotake, Woo, and Kang disclose the limitations of claim 13 further comprising the method of Claim 13:
wherein presenting the media to the user comprises playing back a song title (Kang: [0005], [0071], [0081], [0089], and FIG. 7: The recommended content may be any one of image content such as movies, soap operas, sport games, documentaries, and images, audio content such as music, and text content such as documents), via a first computing device in communication with the local device, during the first period of time (Kang: [0081]-[0082], [0098]-[0100], FIG. 6-7, and FIG. 15-16: the image display apparatus 100 displays a content list or reproduces a user-selected content (S605). The reproduced content may be any of an image content such as a movie, a soap opera, a sport game, a documentary, an image, etc., an audio content such as music, and a text content such as documents. The reproduced content also may be an external image received from an external device or a broadcast image obtained from a received broadcast signal);
wherein transmitting the media to the second computing device comprises transmitting, to the second computing device, a link to the song title (Kang: [0103]-[0104], [0107]-[0108], FIG. 6, and FIG. 14-16: the content recommendation may refer to a transmission of content information (e.g. a title, a channel number, an airing time, a URL, etc.) or a transmission of content itself); and
wherein rendering the visualization with the media on the display of the second computing device comprises (Kang: [0081]-[0082], [0098]-[0100], FIG. 6-7, and FIG. 15-17: the image display apparatus 100 displays a content list or reproduces a user-selected content (S605). The reproduced content may be any of an image content such as a movie, a soap opera, a sport game, a documentary, an image, etc., an audio content such as music, and a text content such as documents. The reproduced content also may be an external image received from an external device or a broadcast image obtained from a received broadcast signal), at the second computing device:
accessing the song title via the link (Kang: [0081]-[0082], [0098]-[0100], FIG. 6-7, and FIG. 15-17);
playing back the song title (Kang: [0081]-[0082], [0098]-[0100], FIG. 6-7, and FIG. 15-17); and
on the display of the second computing device, rendering visual representations of emotions, exhibited by the user while consuming the song title during the first period of time, synchronized to playback of the song title at the second computing device (Kang: [0081]-[0082], [0098]-[0100], [0103]-[0104], [0107]-[0108], FIG. 6-7, and FIG. 15-17: when an object representing a user 1 is selected in FIG. 15(a), information about content that the user 1 preserves (titles, channel numbers, airing times, URLs, etc.) or emotional information of the user 1 regarding each content item may be displayed. Accordingly, the user of the image display apparatus 100 can easily identify emotional information of each of other registered users).

As to claim 15, Kotake, Woo, and Kang disclose the limitations of claim 1 further comprising the method of Claim 1:
further comprising receiving a manual trigger from the user following conclusion of a performance (Kotake: [0144]-[0147],[0199], [02221], and FIG. 1: as described in detail above, in one embodiment, regression equations for estimating emotional changes in arousal and in valence are generated in the learning mode by multiple regression analysis with supervisory data being information indicating the emotion of the subject input through the emotion input device 2, and variables being the feature quantities obtained from the measurement data items by the measurement device 3 in the same time period, which are the heart electrical activity H, the skin potential activity G, the eye movement EM, the motion BM, and the activity amount Ex of the subject. The emotional changes of the subject are estimated using the regression equations and the changes in the feature quantities of the measurement data items, which are the heart electrical activity H, the skin potential activity G, the eye movement EM, the motion BM, and the activity amount Ex of the subject measured by the measurement device 3);
wherein retrieving the set of biosignal data from the rolling buffer comprises retrieving the set of biosignal data from the rolling buffer in response to receiving the manual trigger from the user (Kotake: [0124]-[0125], [0127]-[0130], [0137], [0146]-[0147], and FIG. 1 the emotion input device 2 and the measurement device 3);
further comprising:
writing the timeseries of emotions to an emotion file (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20: when the scale data and the measurement data accumulate for a predetermined period (e.g., one day or one week), the emotion estimation apparatus 1 generates learning data as controlled by the feature quantity extraction unit 13 and the learning data generation unit 14);
linking the emotion file to a recording of the performance (Kang: [0081]-[0082], [0084], [0089]-[0090], [0098]-[0100], [0105]-[0106], FIG. 6-7, FIG. 9, and FIG. 15-16: the content may be recommended upon user selection of a specific emotion in an emotion menu or on a pre-scheduled time or date. It is also possible to recommend content, when the image display apparatus 100 is turned on. In this case, upon power-on of the image display apparatus 100, at least one of the image capture unit 125, the voice recorder 135, or the body signal sensor 145 is automatically operated in order for the controller 160 to obtain and determine the emotional state of the user. Further, when the user turns on the image display apparatus 100, the content recommendation may be performed according to a preset condition, for example, the contents corresponding to `joy` may be recommended by default);
storing the emotion file in a database (Kang: [0061], [0069], and FIG. 15-16: The controller 160 may determine a rating by comparing stored facial information and voice information in the memory 175 with user's extracted facial information and voice information. In addition, the controller 160 may set a rating according to user input. The controller 160 may update the rating); and
in response to selection of the media by a second user at a second computing device at a second time succeeding the first time, serving the emotion file to the second computing device (Kang: [0081]-[0082], [0084], [0089]-[0090], [0098]-[0100], [0105]-[0106], FIG. 6-7, FIG. 9, and FIG. 15-16: once the user selects one of the other users for the content recommendation, the image display apparatus 100 may display an object 1530 asking whether to recommend an user-selected content 1540 to the selected user. That is, the image display apparatus 100 may receive the current user's recommendation for a specific content among a plurality of different contents based on the displayed emotion information, and may also transmit the current user's recommendation to another user at another apparatus);
wherein generating the visualization of the timeseries of emotions comprises generating the visualization of the timeseries of emotions (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], FIG. 2-6, and FIG. 8: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140)at the second computing device (Kang: [0081]-[0082], [0084], [0089]-[0090], [0098]-[0100], [0105]-[0106], FIG. 6-7, FIG. 9, and FIG. 15-16); and
wherein rendering the visualization of the timeseries of emotions on the display comprises rendering the visualization of the timeseries of emotions (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], FIG. 2-6, and FIG. 8: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140), synchronized to playback of the recording of the performance, on the display of the second computing device (Kang: [0081]-[0082], [0084], [0089]-[0090], [0098]-[0100], [0105]-[0106], FIG. 6-7, FIG. 9, and FIG. 15-16).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kotake et al. (Kotake – US 2019/0239795 A1) in view of Woo et al. (Woo – US 2020/0082590 A1) and Chung et al. (Chung – US 2012/0143693 A1) and further in view of Kang  et al. (Kang – US 2011/0134026 A1).

As to claim 17, Kotake, Woo, Chung, and Kang disclose the limitations of claim 16 further comprising the method of Claim 16:
further comprising interpreting a change in emotional state of the user proximal the first time based on timeseries biosignal data output by the set of biosensors in the local device (Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6: The current emotion information indicates a current emotional state of the user, and the previous emotion information indicates a previous emotional state of the user obtained before the current emotion information and stored in the storage 140);
wherein writing timeseries biosignal data to the raw data file comprises, in response to detecting the change in emotional state of the user (Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model): 
writing timeseries biosignal data, contained in the rolling buffer (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20: the feature quantity extraction unit 13 reads a plurality of sets of scale data within the first window from the scale data storage 21. In step S134, the feature quantity extraction unit 13 calculates the variations among the feature quantities for arousal and for valence. For example, when scale data K1 and scale data K2 are input within the unit duration of one window as shown in FIG. 10, the variations are calculated as the change from the third to the fourth quadrant, and as the increment of 20 (+20) for arousal and the increment of 50 (+50) for valence. Even for a change to a diagonally opposite quadrant, for example, for a change from the third to the second quadrant, the variations among the resultant feature quantities may be calculated for arousal and for valence and Woo: [0086], [0116], [0121], [0125]-[0129], [0133]-[0135], [0152]-[0153], and FIG. 2-6: The storage 140 may store previous emotion information obtained before the current emotion information. The controller 160 may fetch the previous emotion information from the storage 140, and based on the previous emotion information, determine that the previous emotion information corresponds to emotion 5 on the emotion model) and spanning a first period of time preceding the first time, to the raw data file (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20 and Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6); 
writing biosignal data, output by the set of biosensors, directly to the raw data file (Kotake: [0152], [0157], [0161]-[0166], [0171]-[0174], FIG. 2 the storage unit 20 and Woo: [0050], [0133]-[0135], [0152]-[0153], [0158]-[0159], and FIG. 2-6);
further comprising: 
in response to detecting the change in emotional state of the user, prompting the user to confirm an emotion event at the first time (Kang: [0081]-[0082], [0084], [0089]-[0090], [0098]-[0100], [0105]-[0106], FIG. 6-7, FIG. 9, and FIG. 15-16: once the user selects one of the other users for the content recommendation, the image display apparatus 100 may display an object 1530 asking whether to recommend an user-selected content 1540 to the selected user. That is, the image display apparatus 100 may receive the current user's recommendation for a specific content among a plurality of different contents based on the displayed emotion information, and may also transmit the current user's recommendation to another user at another apparatus); 
in response to the user confirming the emotion event: 
prompting the user to indicate an external stimulus that initiated the change in emotional state of the user (Kotake: [0107], [0111], [0138], [0187], [0213], [0216], and FIG. 1: What matters to the present discussion is that there are input to the person (e.g. one or more stimuli), and output from the person as a result of a combination of a cognitive state and an emotional state, regardless of how these states/parts interact with each other); 
labeling the raw data file with the external stimulus identified by the user (Chung: Abstract, [0027]-[0028], [0030]-[0031], [0037], [0046], and FIG. 2: The emotional state database 150 stores a user identifier field, a timestamp field 151, the assigned emotion field 152, and a confidence level field 153. The advertisement engine 120 may store the assigned emotions for the users in the emotional state database. The user identifier may be anonymous cookies or an alias created by the user. The timestamp field 151 represents a time that a user is assigned an emotional state stored in the emotional state database 150. Previous timestamp entries in the emotional state database 150 should not be deleted upon assigning additional emotions to a user because sequences of emotions may be used by the advertisement engine 120 to identify a degree or intensity of the assigned emotional state. Further, the confidence level field 153 stored in the emotional state database 150 stores the statistical confidence that the assigned emotion represents an actual user emotion. In one embodiment, the statistical confidence is based on a controlled sample group of users that provide feedback on the emotional states assigned to them by the advertisement engine 120); and 
storing the raw data file in a database (Chung: Abstract, [0027]-[0028], [0030]-[0031], [0037], [0046], and FIG. 1-2 the emotional state database 150: The advertisers may select emotional states such as happy, sad, fearful, anxious, tired, excited, etc. Alternatively, the advertiser may select from a hierarchical cluster of emotional states with root emotional states "positive," "neutral," or "negative." Within each root, emotional state may be related by additional hierarchical relationships. For instance, the "positive" emotional state may have child emotional states: surprise, happy, and amusement. The "happy" emotional state may include child states of pleased, glad, etc.).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Schuurkamp et al., US 2021/0275070 A1, discloses method and apparatus for sending a message to a subject.
Fukushi et al., US 2021/0205666 A1, discloses information distribution system, information distribution method, and program recording medium.
Alailima et al., US 2020/0380882 A1, disclose cognitive platform including computerized evocative elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684